DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to applicant’s amendments to and response for Application 16/297,404, filed on 04/25/2022.  This application was originally filed on 03/08/2019.  
Claims 1, 3-6, 8, 10-13, 15, and 17-23 are now pending and have been examined.
Claims 2, 7, 9, 14, and 16 have been cancelled by the applicant.




Allowable Subject Matter
Claims 1, 3-6, 8, 10-13, 15, and 17-23 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the Applicant’s invention recite a method, medium, and device for presenting a GUI with a product offer to a mobile user at a time they are likely to purchase a product.  User attributes for a mobile user are determined and compared to a plurality of other users.  A model is generated for the user based on the comparing.  Attributes of a first product for purchase are determined, and then based on the generated model for the user and the product attributes a time period during which a likelihood of purchase of the first product exceeds a threshold is determined.  Then, based on the model, a second product is determined.  The first and second product are associated with an electronic shopping cart.  A GUI is automatically presented to the mobile device of the user without any action on the user’s part during the time period that was identified as having above a threshold likelihood of user purchase.  The GUI includes a plurality of options with a particular attribute of the first product, an indication of the second product, and a selectable option to place an order for both products.  Upon selection by the user of the purchase option, an order is placed for both products on behalf of the user.
The closest prior art in combination did not teach all the limitations of the invention and could not be considered in combination to be an obvious combination.  Specifically, the combination of references did not clearly have a motivation to combine to arrive at presentation of the specific GUI with all the features at a predetermined time period during which the user was likely to purchase the product while at the same time the decision to present not being based on any action by the user.  In other words, the GUI is presented based on the identification of the predetermined time period and not on a user search query, user action showing interest in a specific product, or other such criteria, but is automatically “pushed” based on the various determinations.  The rejection even at 5 references did not clearly in the opinion of the examiner justify meeting all the individual claim limitations and finding a motivation to combine them to teach the targeting without user action.  The closest reference, Bullock, et al., Pre-Grant Publication No. 2019/0347689 A1 teaches comparing user attributes to a plurality of user attributes, identifying a product of interest for purchase, and sending a GUI to the user on their device with a link for purchasing the product.  Pritchard, et al., Patent No. 10,529,008, allows for a selectable link for automatic order of a product.  Agarwal, et al., Pre-Grant Publication 2018/0047083 A1 teaches a second product identified and presented in a shopping GUI to the user with the first product. Xiao, et al., Pre-Grant Publication No. 2012/0036037 A1 teaches identifying predetermined time periods for presentation of product offers but on a macro scale for a plurality of users over larger periods of time rather than identification of a time period for an individual mobile user for purchase of the particular product.  Muralidharan, et al., Patent No. 10,891,678 B1 teaches an interface with an associated first and second product in a shopping cart for user  purchase.  
Further, a five-reference combination given the various combinations would seem to be more than could be reasonably justified in maintain the art rejection.
Independent claim 15 complies with 35 U.S.C. 101.  The claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process.  Independent claim 8 complies with 35 U.S.C. 101.  The claim is a medium claim and teaches “a non-transitory computer-readable medium.”  Therefore, the medium is interpreted as an article of manufacture.   An article of manufacture, is a statutory category for patentability.  The medium as claimed is in conformity with the Kappos memorandum of 2010 regarding the claiming of computer-readable mediums, as the claim includes the phrase “non-transitory.”  Independent claim 1 is eligible under 35 U.S.C. 101.  The claim is a device that includes at least one or more processors and a memory.  Therefore, the device is interpreted as an apparatus.  An apparatus is a statutory category for patentability.   
Further, Step 2A, Prong 1 of the analysis, the claims are not directed to an abstract idea.  The claims include targeting of an advertisement, but the targeting includes a specific interactive GUI displayed on a mobile device with specific features such as automatic ordering and attribute display that are specifically tied to the steps of the invention.  The display of the GUI is more than just presentation of the advertisement, but the specific technical components of the GUI facilitate the specific features of the product for user selection.  Therefore, the examiner has determined that the claims are patent eligible under Step 2A, Prong 1 under the updated January 2019 Patent Eligibility Guidance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682